UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 31, 2011 OLIN CORPORATION (Exact name of registrant as specified in its charter) Virginia 1-1070 13-1872319 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 190 Carondelet Plaza, Suite 1530 Clayton, MO (Address of principal executive offices) 63105-3443 (Zip Code) (314) 480-1400 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. In accordance with General Instruction B.2. of Form 8-K, the following information shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended. On January 31, 2011, Olin Corporation (the “Company”) issued a press release in which we announced preliminary financial results for the quarter ended December 31, 2010.Attached as Exhibit 99.1, and incorporated herein by reference, is a copy of the Company's press release dated January 31, 2011. Item 9.01.Financial Statements and Exhibits. (d)Exhibit No. Exhibit Press Release announcing fourth quarter 2010 earnings, dated January 31, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OLIN CORPORATION By:/s/ George H. Pain Name:George H. Pain Title:Senior Vice President, General Counsel and Secretary Date:January 31, 2011 EXHIBIT INDEX Exhibit No. Exhibit Press Release announcing fourth quarter 2010 earnings, dated January 31, 2011.
